                                                                                           FILED
                                                                                  2020 Mar-13 PM 12:25
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          EASTERN DIVISION
 MONTAVIOUS PIPPINS,                       )
                                           )
       Petitioner,                         )
                                           )
 v.                                        )   Case No. 1:19-cv-109-KOB-GMB
                                           )
 WARDEN B.H. ROMERO,                       )
                                           )
       Respondent.                         )

                          MEMORANDUM OPINION
      On January 30, 2020, the magistrate judge entered a report and

recommendation that this action be dismissed with prejudice. (Doc. 8). On March

2, 2020, Petitioner filed timely objections. (Doc. 11).

      In his objections, Petitioner argues that the Federal Bureau of Prisons (“BOP”)

was required to rewrite and reprocess his Incident Report after failing to provide him

with the report within 24 hours of the time BOP staff became aware of the charge.

(Doc. 11 at 5). Petitioner advanced a similar argument before the Magistrate Judge,

who rejected it. (Doc. 8 at 8–9). This court finds that Wolff v. McDonnell, 418 U.S.

539, 563–71 (1974), does not impose the requirement Petitioner seeks to graft onto

it.

      Under Wolff, the relevant inquiry is whether Petitioner received notice of the

charge against him at least 24 hours before the Discipline Hearing Officer (“DHO”)

hearing, not whether he received notice within 24 hours of the time BOP staff
                                          1
became aware of the charge. See Wolff, 418 U.S. at 564. The undisputed evidence

shows that BOP served Petitioner with the Incident Report on April 12, 2018, and

with the Notice of Discipline Hearing on April 13, 2018. (Docs. 5-5 at 2 & 5-9 at

2). Petitioner’s DHO hearing did not take place until April 18, 2018. (Doc. 5-2 at

2–4). Therefore, Petitioner was provided more than 24 hours advance written notice

of the DHO hearing in compliance with Wolff.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation and the objections to it, the court

OVERRULES Petitioner’s objections, ADOPTS the magistrate judge’s report, and

ACCEPTS his recommendation. Accordingly, this action is due to be dismissed

with prejudice.

      A separate order will be entered.

      DONE and ORDERED this 12th day of March, 2020.



                                        ____________________________________
                                        KARON OWEN BOWDRE
                                        UNITED STATES DISTRICT JUDGE




                                          2
